DETAILED ACTION
Status of Claims
	The response filed 06/28/2022 has been acknowledged. In response to the Restriction Requirement of 05/17/2022, the Applicant has elected Group ! comprising claims 1-14 and 19 without traverse. Claims 15-18, 20 have been withdrawn. Claims 1-14 and 19 are currently pending and have been examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the steps of sending an advertisement interaction request, receiving a response over a network and running an advertisement, and presenting a result page after the playback of the advertisement.
The limitations of sending a request, receiving a response and presenting an advertisement, and presenting a result, as drafted, is a process that, under its broadest reasonable interpretation, covers a certain method of organizing human activity, specifically the commercial interactions including advertising, marketing, and sales activity. In the present applicant, the invention is directed towards the interactions between a user and advertising content similar to pertains to marketing or sales activities or behaviors similar to In re Ferguson. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor and memory to perform the steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sending and receiving data over a network, providing an interactive interface, and presenting information to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on the type of information sent/received (such as claims 2, 3, 9-13, 15), the particular technical environment for presentation (such as claims 4-8), and the software of the user device (such as claim 14). These are still directed towards the judicial exception as these further define the abstract elements such as further defining the information and relationship between the information. While the dependent claims does include additional elements such as the AR technology and utilizing SDK, these are further well under-stood, routine, and conventional implementations of the technologies for collecting and presenting data, and for managing communications. They are not significantly more as they do not further integrate the judicial exception into a practical application and the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. The dependent claims is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 11-13, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150134452 A1) (hereafter Williams), in view of Wang (US 20160350782 A1) (hereafter Wang).
As per claim 1:
An advertisement interaction method, being applicable to a terminal, comprising: 
sending an advertisement interaction request for running an interactive advertisement to a server or a cloud database; 
in response to receiving a response to the advertisement interaction request from the server or the cloud database, running the interactive advertisement; 
(See Williams ¶0029, “Method 300 begins at block 302 with receiving, at a first computing device, an advertisement request placed by a user at a second computing device. At block 304, the request is evaluated based on a user profile including user preferences and user credits. At block 306, an advertisement is selected based on the evaluation. At block 308, the selected advertisement is transmitted on to the second computing device where it may be played by the user. At block 310, upon playing (e.g., viewing, listening, etc.) of the advertisement, a corresponding amount of credit is added to the user's credit account for future use/redemption.” Williams discloses sending an advertisement request to a server from a user device, and in response displaying an advertisement on the user device.)
Although Williams discloses the above-enclosed invention, Williams fails to explicitly disclose displaying a result page after the end of the advertisement.
However Wang as shown, which talks about rewards for advertisements, teaches the concept of displaying a result page including result information at the end of the advertisement.
in response to the interactive advertisement ending, displaying a result page which comprises result information obtained from the running of the interactive advertisement. (See Wang ¶0075, “FIG. 1C illustrates an exemplary embodiment of the invention. The main difference between the existing electronic red envelope and the red envelope reward advertisement of the invention is that the red envelope reward advertisement contains advertisement and reward while the prior art only contain monetary gift. For the purpose of illustration, FIG. 1C illustrates an example of the embodiment of the invention on a smart phone in a simplified form. Object 120 shows a smart phone with a red envelope reward advertisement 122 on its screen. People may touch the phone screen 124 to open the red envelope and watch the advertisement 128 as shown on the screen 126. Phone screen 130 displays the reward 132 for opening the red envelope and watching the reward advertisement.” Wang teaches the concept of presenting a result page associated with the advertisement.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Wang with the invention of Williams. As shown, Williams discloses the concept of rewarding a user for viewing an advertisement. Wang further teaches the concept of presenting the user with the reward information at the end of the advertisement. Wang teaches this concept to allow for both incentivization of users to view advertising content as well as collect advertising data in regards to advertisement feedback and response (See Wang ¶0030-¶0034). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Wang to further present a result page which require interaction to further ensure the user has watched the content and further collect advertisement feedback for improving advertisement effectiveness.
As per claim 2:
The method of claim 1, wherein sending the advertisement interaction request for running the interactive advertisement to the server or the cloud database comprises: 
in response to that a control of the terminal for starting the interactive advertisement is triggered, sending the advertisement interaction request to the server or the cloud database. (See Williams ¶0029, “Method 300 begins at block 302 with receiving, at a first computing device, an advertisement request placed by a user at a second computing device. At block 304, the request is evaluated based on a user profile including user preferences and user credits.” Williams discloses the concept of the request being placed by a user on a user device.)
As per claim 3:
The method of claim 1, further comprising: 
in response to that a control of the terminal for starting the interactive advertisement is triggered, sending historical behavior information and/or user identity information of the terminal to the server or the cloud database. (See Williams ¶0047, “Embodiments or examples include any of the above methods wherein the user personal data comprises one or more of user name, user age, user gender, user location, user income, and user login, wherein the user personal data uniquely identifies the user or the computing device without identifying other user personally-identifiable user information.” Williams discloses the concept of utilizing user identifying information to access user profile.)
As per claim 11:
The method of claim 1, further comprising: in response to that an activation to a control for forwarding the result information is detected, forwarding the result information. (See Wang ¶0102, “Block 500 in FIG. 5A is a smart phone with WeChat® application. Object 504 and Object 506 are the two existing WeChat® red envelope apps. Object 504 “Regular Red Envelope” allows user to specify the amount of the money to give. Regular red envelope can be sent to an individual or WeChat® group, recipients will split amount of money equally. Object 506 “Lucky Draw Red Envelope” may be sent to an individual or WeChat® group, recipients will receive an amount of money randomly assigned by WeChat® red envelope based on the information user entered at the time of red envelope creation. Object 502 “Red Envelope Reward Advertisement” shows an exemplary of embodiment of the present invention. Red envelope reward advertisement can be implemented as one of WeChat® apps; it enables WeChat® user to send advertisement to various WeChat® groups, and share ads in personal moment and friend circle. People who open the red envelope and view the advertisement will receive reward for viewing the advertisement.” Wang teaches the concept of sharing/forwarding the advertising content.)
As per claim 12:
The method of claim 1, wherein the result information comprises reward information for running the interactive advertisement; and/or (See Wang ¶0106, “In block 536, the types of rewards are listed in an exemplary of the embodiment. The rewards are for WeChat® users who open the red envelope and view the advertisement. The reward can be, for example, cash, point, a gift card, store credit, a discount coupon for a product or service, cyber money, or other rewards. The WeChat® advertiser may also want some feedback from the advertisement viewers. Feedback questions or survey may be setup at block 510.” Wang teaches the concept of the result page to include reward information.)
the interactive advertisement comprises an interactive game. (See Wang ¶0109, “In the current example block 552, a PizzaHut pizza advertisement is used an exemplary of the embodiment, the content of the advertisement may be displayed in the format of audio, video, text, picture, logo, trademark, game, or combined or other forms.” Wang teaches the advertisement to include a game.)
As per claim 13:
The method of claim 1, wherein the response to the advertisement interaction request comprises an address of the interactive advertisement or contents of the interactive advertisement. (See Williams ¶0029, “Method 300 begins at block 302 with receiving, at a first computing device, an advertisement request placed by a user at a second computing device. At block 304, the request is evaluated based on a user profile including user preferences and user credits. At block 306, an advertisement is selected based on the evaluation. At block 308, the selected advertisement is transmitted on to the second computing device where it may be played by the user. At block 310, upon playing (e.g., viewing, listening, etc.) of the advertisement, a corresponding amount of credit is added to the user's credit account for future use/redemption.” Williams discloses transmitting a response including the content of the advertising content.)
As per claim 15:
An advertisement interaction method, being applicable to a server or a cloud database, comprising: 
in response to receiving an advertisement interaction request from a terminal, determining an interactive advertisement corresponding to the advertisement interaction request; 
sending, based on the determined interactive advertisement, a response to the advertisement interaction request to the terminal.
(See Williams ¶0024, “In one embodiment, selection and control module 216 may evaluate a user profile, stored at database 250, to determine the advertisement, where user profile may include, but not limited to, user personal data, user preferences, and/or advertisement credits. For example, user personal data may include data provided by the user at the time of or anytime subsequent to registration. The user personal data may include information relating to the user, such as, but not limited to, user name, user age, user gender, user location, user income, and user login. The user preference data may be tracked or obtained by preference tracker 208 and include information regarding preferences relating to the user, such as, but not limited to, preferred websites, preferred vendors, preferred shopping items, and shopping habits.” Williams discloses determining and sending an advertisement in response to the request.)
As per claim 19:
An electronic device, comprising: 
a processor; 
a memory for storing executable instructions by the processor; 
wherein the processor is configured to execute the following operations: 
(See Williams ¶0031, “Computing system 400 includes bus 405 (or a link, an interconnect, or another type of communication device or interface to communicate information) and processor 410 coupled to bus 405 that may process information. While computing system 400 is illustrated with a single processor, electronic system 400 and may include multiple processors and/or co-processors, such as one or more of central processors, graphics processors, and physics processors, etc. Computing system 400 may further include random access memory (RAM) or other dynamic storage device 420 (referred to as main memory), coupled to bus 405 and may store information and instructions that may be executed by processor 410. Main memory 420 may also be used to store temporary variables or other intermediate information during execution of instructions by processor 410.” Williams discloses hardware components including processor and memory executing stored instructions.)
sending an advertisement interaction request for running an interactive advertisement to a server or a cloud database; 
in response to receiving a response to the advertisement interaction request from the server or the cloud database, running the interactive advertisement; 
(See Williams ¶0029, “Method 300 begins at block 302 with receiving, at a first computing device, an advertisement request placed by a user at a second computing device. At block 304, the request is evaluated based on a user profile including user preferences and user credits. At block 306, an advertisement is selected based on the evaluation. At block 308, the selected advertisement is transmitted on to the second computing device where it may be played by the user. At block 310, upon playing (e.g., viewing, listening, etc.) of the advertisement, a corresponding amount of credit is added to the user's credit account for future use/redemption.” Williams discloses sending an advertisement request to a server from a user device, and in response displaying an advertisement on the user device.)
Although Williams discloses the above-enclosed invention, Williams fails to explicitly disclose displaying a result page after the end of the advertisement.
However Wang as shown, which talks about rewards for advertisements, teaches the concept of displaying a result page including result information at the end of the advertisement.
in response to the interactive advertisement ending, displaying a result page which comprises result information obtained from the running of the interactive advertisement. (See Wang ¶0075, “FIG. 1C illustrates an exemplary embodiment of the invention. The main difference between the existing electronic red envelope and the red envelope reward advertisement of the invention is that the red envelope reward advertisement contains advertisement and reward while the prior art only contain monetary gift. For the purpose of illustration, FIG. 1C illustrates an example of the embodiment of the invention on a smart phone in a simplified form. Object 120 shows a smart phone with a red envelope reward advertisement 122 on its screen. People may touch the phone screen 124 to open the red envelope and watch the advertisement 128 as shown on the screen 126. Phone screen 130 displays the reward 132 for opening the red envelope and watching the reward advertisement.” Wang teaches the concept of presenting a result page associated with the advertisement.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Wang with the invention of Williams. As shown, Williams discloses the concept of rewarding a user for viewing an advertisement. Wang further teaches the concept of presenting the user with the reward information at the end of the advertisement. Wang teaches this concept to allow for both incentivization of users to view advertising content as well as collect advertising data in regards to advertisement feedback and response (See Wang ¶0030-¶0034). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Wang to further present a result page which require interaction to further ensure the user has watched the content and further collect advertisement feedback for improving advertisement effectiveness.

Claim(s) 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150134452 A1) (hereafter Williams), in view of Wang (US 20160350782 A1) (hereafter Wang), in view of Nguyen et al. (US 20180349946 A1) (hereafter Nguyen).
As per claim 4:
Although the combination of Williams and Wang discloses the above-enclosed invention, the combination fails to explicitly disclose the utilization of augmented reality for presenting the advertisements.
However Nguyen as shown, which talks about advertisement placement in augmented/mixed reality, teaches the concept of utilizing augmented reality for presenting the advertisements.
The method of claim 1, wherein in response to receiving the response to the advertisement interaction request from the server or the cloud database, running the interactive advertisement comprises: 
in response to receiving the response to the advertisement interaction request from the server or the cloud database, starting at least one of an image acquisition component and a sound acquisition component of the terminal to acquire at least one of an image and a sound; (See Nguyen ¶0025, “In a still further embodiment, ORS 108 and/or SMS 110 may be implemented as a virtual functionality or appliance in a cloud-based implementation. In one embodiment, irrespective of the specific implementation, ORS 108 may be configured as a system, apparatus or virtual appliance that is operative, depending on available sensors and/or other peripherals associated with an example AR/MR device 102, for collecting information about physical objects, sounds, smells, brands, consumer's mood, etc. in the real world environment perceived by the user (collectively referred to herein as “sensory and environmental information”). In one example arrangement, AR/MR device 102 may use microphones and different types of cameras to recognize the sounds, objects, brands and feed the data to ORS 108. As noted previously, an example AR/MR device may also include biometrics-based sensors that may be configured to provide suitable information that may be used to determine the mood of the AR user/consumer. Depending on where an example implementation of ORS is located, the processing of the sensory/environmental data may be effectuated locally on the AR/MR device 102, its local computing platform 106, or on the network edge/cloud infrastructure where the sensory/environmental data may be transmitted via cellular, WiFi and/or other types of connectivity. Skilled artisans will realize that various known or heretofore unknown techniques may be employed for processing the sensory/environmental data (e.g., image recognition, pattern recognition, machine vision techniques, etc.) so as to identify/recognize the existing physical world objects, images, sounds, etc. in relation to a real world view seen/perceived via the AR/MR device 102 and generate real world object identification data.” Nguyen teaches the concept of collecting image and sound data.)
running the interactive advertisement in an augmented reality (AR) mode based on the at least one of the image and the sound. (See Nguyen ¶0023, “Referring now to the drawings and more particularly to FIG. 1, depicted therein is an example AR/MR network architecture 100 for facilitating delivery and placement of real-time native advertisements in a subscriber's AR/MR device according to one or more embodiments of the present patent application. It should be appreciated that the terms “augmented reality” or “AR” and “mixed reality” or “MR” may be used somewhat interchangeably for purposes of an embodiment of the present invention. Further, where only “AR” or “MR” is mentioned, it will be realized that these terms represent both AR and MR, cumulatively or otherwise. In the context of the present patent disclosure, augmented reality (AR) is a technology where the real world and its physical objects, images, senses, sounds, and other tangible quantities in a physical environment that is viewed, sensed, heard, or otherwise perceived by a user using a suitable display/computing device and other related hardware is augmented or supplemented with or by virtual objects or other computer-generated sensory input such as sound, video, graphics, olfactory and tactile sensory data, as well as suitable GPS data in some cases. In a general sense, AR may be an overlay of content on the real world, but that content may or may not be anchored to or part of the physical view or its objects.” Nguyen teaches the concept of running advertisements based on image and sound data of the user device.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Nguyen with the combination of Williams and Wang. As shown, the combination discloses the concept of providing targeted advertising content to the user over a network. Nguyen further teaches the concept of providing targeted content to users through an augmented reality. Nguyen teaches this concept to further enhance user experience in an AR environment by providing targeted content to the user, while adapting the targeting of content to take advantage of AR environment (See Nguyen ¶0002-¶0003). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Nguyen to further adapt the targeting of content to the emerging interface technology.
As per claim 5:
The method of claim 4, wherein running the interactive advertisement in the AR mode based on the at least one of the image and the sound comprises: 
identifying an object involved in the image; 
overlay displaying the identified object and virtual contents of the interactive advertisement in the AR mode.
(See Nguyen ¶0023, “In a general sense, AR may be an overlay of content on the real world, but that content may or may not be anchored to or part of the physical view or its objects.” Nguyen teaches the concept of identifying and overlaying content on an object.)
As per claim 6:
The method of claim 4, wherein running the interactive advertisement in the AR mode based on the at least one of the image and the sound comprises: 
identifying, based on the image, one or more of a line-of-sight, an expression, a posture, and a gesture of a user of the terminal; 
interacting with virtual contents of the interactive advertisement based on the one or more of the line-of-sight, the expression, the posture, and the gesture. 
(See Nguyen ¶0024, “Collectively, the local computing hardware/software 106, client AR/MR device 102 and associated sensory devices 104-1 to 104-N may be considered a client AR/MR platform within the AR network architecture 100, which may include or interface with a plurality of such client platforms (e.g., hundreds of thousands, depending on scale). With respect to the sensory devices 104-1 to 104-N, example devices may include but not limited to cameras, microphones, accelerometers, Global Positioning System (GPS) locators, touch sensors, mood sensors, temperature sensors, pressure sensors, gesture sensors/controllers, optical scanners, near-field communications (NFC) devices, head movement detectors, ocular movement trackers, and directional sensors such as solid-state compasses, etc., as well as wearable devices comprising health/exercise monitors and biometric identification devices, and so on.” See also Nguyen ¶0039, “Additionally, alternatively, and/or optionally, the learning module 268 may also receive or otherwise obtain further input data, e.g., actual rendering/location selection data 264 (e.g., provided by ARNAP), in addition to the consumer interactive data 266 (e.g., in relation to the native ads and/or the AR content in respective AR environments). By way of example, the consumer interactive behavior may be detected, monitored or otherwise determined based on a variety of dynamic and static components, including but not limited to, gaze behavior, eye/pupil tracking (e.g., pupil dilation, etc.), click behavior (e.g., selecting or highlighting an ad using an input device such as a mouse, digital glove, microphone, etc.), voice command inputs, bio/physiological cues, and the like.” Nguyen teaches the concept of interacting with AR content including utilizing a plurality of inputs.)
As per claim 7:
The method of claim 4, wherein running the interactive advertisement in the AR mode based on the at least one of the image and the sound comprises: 
identifying the sound; 
interacting with virtual contents of the interactive advertisement based on a result of the identification.
(See also Nguyen ¶0039, “Additionally, alternatively, and/or optionally, the learning module 268 may also receive or otherwise obtain further input data, e.g., actual rendering/location selection data 264 (e.g., provided by ARNAP), in addition to the consumer interactive data 266 (e.g., in relation to the native ads and/or the AR content in respective AR environments). By way of example, the consumer interactive behavior may be detected, monitored or otherwise determined based on a variety of dynamic and static components, including but not limited to, gaze behavior, eye/pupil tracking (e.g., pupil dilation, etc.), click behavior (e.g., selecting or highlighting an ad using an input device such as a mouse, digital glove, microphone, etc.), voice command inputs, bio/physiological cues, and the like.” Nguyen teaches the concept of interacting with AR content including utilizing sound input.)
As per claim 8:
Although the combination of Williams and Wang discloses the above-enclosed invention, the combination fails to explicitly disclose the utilization of augmented reality for presenting the advertisements including parameters for the content.
However Nguyen as shown, which talks about advertisement placement in augmented/mixed reality, teaches the concept of utilizing augmented reality for presenting the advertisements.
The method of claim 1, wherein in response to receiving the response to the advertisement interaction request from the server or the cloud database, running the interactive advertisement comprises: 
in response to receiving the response to the advertisement interaction request from the server or the cloud database, (See Nguyen ¶0025, “In a still further embodiment, ORS 108 and/or SMS 110 may be implemented as a virtual functionality or appliance in a cloud-based implementation. In one embodiment, irrespective of the specific implementation, ORS 108 may be configured as a system, apparatus or virtual appliance that is operative, depending on available sensors and/or other peripherals associated with an example AR/MR device 102, for collecting information about physical objects, sounds, smells, brands, consumer's mood, etc. in the real world environment perceived by the user (collectively referred to herein as “sensory and environmental information”). In one example arrangement, AR/MR device 102 may use microphones and different types of cameras to recognize the sounds, objects, brands and feed the data to ORS 108. As noted previously, an example AR/MR device may also include biometrics-based sensors that may be configured to provide suitable information that may be used to determine the mood of the AR user/consumer. Depending on where an example implementation of ORS is located, the processing of the sensory/environmental data may be effectuated locally on the AR/MR device 102, its local computing platform 106, or on the network edge/cloud infrastructure where the sensory/environmental data may be transmitted via cellular, WiFi and/or other types of connectivity. Skilled artisans will realize that various known or heretofore unknown techniques may be employed for processing the sensory/environmental data (e.g., image recognition, pattern recognition, machine vision techniques, etc.) so as to identify/recognize the existing physical world objects, images, sounds, etc. in relation to a real world view seen/perceived via the AR/MR device 102 and generate real world object identification data.” Nguyen teaches the concept of collecting image and sound data.)
starting at least one of an image acquisition component and a sound acquisition component of the terminal to acquire at least one of the image and the sound; 
determining a running parameter of the interactive advertisement based on the at least one of the image and the sound. 
(See Nguyen ¶0023, “Referring now to the drawings and more particularly to FIG. 1, depicted therein is an example AR/MR network architecture 100 for facilitating delivery and placement of real-time native advertisements in a subscriber's AR/MR device according to one or more embodiments of the present patent application. It should be appreciated that the terms “augmented reality” or “AR” and “mixed reality” or “MR” may be used somewhat interchangeably for purposes of an embodiment of the present invention. Further, where only “AR” or “MR” is mentioned, it will be realized that these terms represent both AR and MR, cumulatively or otherwise. In the context of the present patent disclosure, augmented reality (AR) is a technology where the real world and its physical objects, images, senses, sounds, and other tangible quantities in a physical environment that is viewed, sensed, heard, or otherwise perceived by a user using a suitable display/computing device and other related hardware is augmented or supplemented with or by virtual objects or other computer-generated sensory input such as sound, video, graphics, olfactory and tactile sensory data, as well as suitable GPS data in some cases. In a general sense, AR may be an overlay of content on the real world, but that content may or may not be anchored to or part of the physical view or its objects.” Nguyen teaches the concept of running advertisements based on image and sound data of the user device including adapting the content to specific image and sound data.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Nguyen with the combination of Williams and Wang. As shown, the combination discloses the concept of providing targeted advertising content to the user over a network. Nguyen further teaches the concept of providing targeted content to users through an augmented reality. Nguyen teaches this concept to further enhance user experience in an AR environment by providing targeted content to the user, while adapting the targeting of content to take advantage of AR environment (See Nguyen ¶0002-¶0003). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Nguyen to further adapt the targeting of content to the emerging interface technology.
As per claim 9:
The method of claim 8, further comprising: 
in response to the interactive advertisement ending, determining the result information based on the running parameter.
(See Wang ¶0075, “FIG. 1C illustrates an exemplary embodiment of the invention. The main difference between the existing electronic red envelope and the red envelope reward advertisement of the invention is that the red envelope reward advertisement contains advertisement and reward while the prior art only contain monetary gift. For the purpose of illustration, FIG. 1C illustrates an example of the embodiment of the invention on a smart phone in a simplified form. Object 120 shows a smart phone with a red envelope reward advertisement 122 on its screen. People may touch the phone screen 124 to open the red envelope and watch the advertisement 128 as shown on the screen 126. Phone screen 130 displays the reward 132 for opening the red envelope and watching the reward advertisement.” Wang teaches the concept of presenting a result page associated with the presentation of the advertisement.)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150134452 A1) (hereafter Williams), in view of Wang (US 20160350782 A1) (hereafter Wang), Geer et al. (US 20120239510 A1) (hereafter Geer).
As per claim 10:
Although the combination of Williams and Wang discloses the above-enclosed invention, the combination fails to explicitly disclose the result page to include a link to a landing page of the advertiser.
However Geer as shown, which talks about an integrated advertising area including interactive advertisements, teaches the concept of a result page to include a link to a landing page of the advertiser.
The method of claim 1, further comprising: 
in response to that an activation to the result page is detected, 
displaying a content page corresponding to the interactive advertisement. and/or the content page corresponding to the interactive advertisement comprises at least one of the following: 
a consumption page for consuming contents corresponding to the interactive advertisement;
a page for promoting consumption of the contents corresponding to the interactive advertisement.
(See Geer ¶0040, “Once the interactive advertising unit 302c concludes playback of the advertising video, the interactive advertising unit 302c can withdraw from the widescreen area 310 to reveal the media player 302b. The interactive advertising unit 302c returns control to the media player 302b. When the media player 302b receives control, the media player 302b resumes playback of the digital media content 314, as shown in FIG. 3D. However, the interactive advertising unit 302c does not completely disappear from the web page. The interactive advertising unit 302c remains present through displaying interactive residual areas 316a-b on the sides of the browser window 302a. The interactive residual areas 316a-b are not limited to displaying static advertisements or stripped-down features. Instead, the areas 316a-b can comprise one or several microsites, containing the full capability found in typical web sites. The microsites can be related in content, genre, subject matter, and/or ______ to the advertising content previously displayed by the interactive advertising unit 302c, and can include input tools such as buttons, links, and search fields to enhance the user experience by providing additional interactivity and prominence of the advertising content and advertised product(s). For example, as shown in FIG. 3D, the microsites include buttons to view additional content related to the advertised product displayed in the interactive advertising unit 302c, such as a full trailer video of an advertised movie (e.g., button 318) or detailed information on characters from the movie (e.g., button 320). Upon clicking one of these functions, the interactive advertising unit 302c regains control from the media player 302b, and recaptures the widescreen area as indicated above to display content associated with the function requested by the user.” Geer teaches the concept of presenting a link to purchase the advertised product/service at the end of advertisement presentation.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Geer with the combination of Williams and Wang. As shown, the combination discloses the concept of presenting targeted advertisements to the user device including presenting an interface at the end of the advertisement playback. Geer further teaches the concept of the interface to present a plurality of elements including a link for allowing an end user to seek additional information or purchase the advertised product/service. Geer teaches this concept such that the user can continue to interact with the advertised product/service beyond the initial playback and enables the user to interact with the advertised product/service in different ways (See Geer ¶0040). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Geer to further improve the user experience and allow for addition opportunities for the user to interact with the advertisement.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150134452 A1) (hereafter Williams), in view of Wang (US 20160350782 A1) (hereafter Wang), in view of Gorowitz et al. (US 20140058811 A1) (hereafter Gorowitz).
As per claim 14:
Although the combination of Williams and Wang discloses the above-enclosed invention, the combination fails to explicitly disclose utilizing an SDK for managing the advertisements.
However Gorowitz as shown, which talks about rewarding particular activities, teaches the concept of utilizing an SDK.
The method of claim 1, wherein the terminal comprises a software development kit (SDK), and the SDK is configured to send the interactive advertisement request for running the interactive advertisement to the server or the cloud database and to run the interactive advertisement. (See Gorowitz ¶0041, “Although the link 46 may be implemented with code written in JavaScript for web browsers or mobile API for mobile applications, the link may be implemented using any suitable software development kit (SDK) or programming language or technique, provided that the link opens a channel to the reward application delivery network 16 from the user interface 44 which is capable of transmitting data between a software agent associated with the user interface and the reward application delivery system.” Gorowitz teaches the concept of utilizing a an SDK for managing the transmission of data regarding the advertisements.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Gorowitz with the combination of Williams and Wang. As shown, the combination discloses the concept of utilizing a mobile application for managing communications between a user mobile device and a network. Gorowitz further teaches that it is old and well known to utilize an SDK technique for managing advertisement interactions between a mobile device and network (See Gorowitz ¶0041). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Gorowitz with the combination of Williams and Wang as Gorowitz teaches that it is a known technique at the time of the invention to utilize an SDK for managing advertisement related interactions within a mobile application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xing et al. (US 20170103440 A1), which talks about wearable augmented reality devices including providing targeted content.
Bjontegard (US 20150262208 A1), which talks about context aware targeted content including overlaying content based on image and sound data.
Lin et al. (US 20140337174 A1), which talks about providing augmented reality content. 
Umeda (US 20110282742 A1), which talks about incentivizing users to watch advertisements through providing rewards.
Chen (US 20100332297 A1), which talks about providing rewards for users interacting with advertisements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/           Primary Examiner, Art Unit 3622